     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION


UNITED STATES OF AMERICA              §
                                      §
v.                                    §        Criminal No. 4:21-cr-00009
                                      §
ROBERT T. BROCKMAN                    §


       DEFENDANT ROBERT T. BROCKMAN’S MOTION TO COMPEL
        DISCOVERY IN ADVANCE OF THE COMPETENCY HEARING
       Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 2 of 24


                                             TABLE OF CONTENTS

                                                                                                                             Page

I.      The Government Must Disclose Its’ Communications With The Examining
        Doctors .................................................................................................................... 3
        A.        Disclosure is Necessary to Evaluate the Prosecutors’ Relationship
                  with the Examining Doctors ......................................................................... 3
        B.        Brady and Giglio Mandate Disclosure ......................................................... 7
        C.        The Federal Rules of Criminal Procedure and the Department of
                  Justice Policy Also Require Disclosure ....................................................... 9
        D.        The Government’s Objections to Disclosure Are Misplaced .................... 10
                  1.         The Deliberative Process Privilege Does Not Apply to
                             Communications with the Examining Doctors ............................... 12
                  2.         The Communications with Examining Doctors Are Not
                             Protected Work-Product .................................................................. 14
II.     The Government Should Produce the Examining Doctors’ Underlying Raw
        Notes and Data ...................................................................................................... 15
III.    The Government Should Produce Discovery Within Its Possession,
        Custody, or Control ............................................................................................... 17




                                                                -i-
      Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 3 of 24




                                             INTRODUCTION

         The Court ordered a competency hearing in this matter after finding there is

reasonable cause to believe that Mr. Brockman may be presently suffering from a mental

disease or defect rendering him mentally incompetent to the extent that he is unable to

understand the nature and consequences of the proceedings against him or to assist properly

in his defense. (Dkt. No. 36 at ¶ 1). At the government’s request, pursuant to 18 U.S.C.

§§ 4241(b) and 4247(b), the Court designated three doctors, Dr. Park Dietz, Dr. Robert

Denney, and Dr. Ryan Darby, to examine Mr. Brockman in advance of the competency

hearing (collectively “Examining Doctors”). (Dkt. Nos. 44 and 59).

         In an effort to reduce the risk of prejudicial error and unnecessary delay, the defense

proactively engaged in discussions with the government regarding the government’s

required disclosures well in advance of the scheduled hearing.1 While the defense and the

government were able to resolve certain issues, disputes remain concerning defense

counsel’s requests that the government disclose the following categories of documents:

         (a) All records of communications between the government and the Examining

Doctors, including emails and notes of verbal communications;


         1
             Counsel for Mr. Brockman raised issues regarding the government’s disclosure obligations for the
designated examining physicians during meet-and-confer calls and in writing. Loonam Decl. ¶¶ 2–7, Exs. A–C
(“Loonam Decl.” refers to the Declaration of James P. Loonam made in support of Defendant Robert T. Brockman’s
Motion to Compel Discovery in Advance of the Competency Hearing.). On March 16, 2021, Mr. Brockman submitted
a letter to the government with formal, written discovery requests in connection with the competency hearing. Loonam
Decl. ¶ 3, Ex. A. The government replied on March 25, 2021. Loonam Decl. ¶ 5, Ex. B. The government’s disclosure
obligations are of the utmost importance. Incomplete or belated government disclosures risk prejudicial error and
delay. See, e.g., United States v. Fisher, 106 F.3d 622, 634–35 (5th Cir. 1997) (reversing defendant’s convictions and
vacating his sentence because “the Government did not disclose the [FBI 302] report to the defense in time for it to
make a meaningful difference in their trial strategy”), abrogated on other grounds by Ohler v. United States, 529 U.S.
753 (2000).



                                                          1
      Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 4 of 24




       (b) All raw data, notes, and test results underlying the Examining Doctors’ reports;

and

       (c) All (i) articles published by the Examining Doctors, (ii) transcripts of testimony

by the Examining Doctors, and (iii) court rulings or opinions that contain adverse

conclusions concerning the qualifications, credibility, or any other issue with regard to the

Examining Doctors, that are within the government’s possession, custody, or control.

Loonam Decl. ¶ 3, Ex. A.

       While the government has made boilerplate representations about its disclosure

obligations, the government incorrectly asserts that the deliberative process privilege and

work-product doctrine shield the government’s communications with the Examining

Doctors from disclosure. Loonam Decl. ¶ 5, Ex. B. The government has also refused to

provide the defense with all of the notes underlying the Examining Doctors’ reports.

Loonam Decl. ¶ 7, Ex. C. In addition, the government effectively refuses to provide the

defense with articles published by the Examining Doctors, transcripts of the Examining

Doctors’ prior testimony, and court rulings concerning the Examining Doctors, that are

within the government’s possession, custody, or control. Loonam Decl. ¶ 5, Ex. B.

       The requested discovery is necessary for the defense, and ultimately the Court, to

understand the prosecutors’ interactions with the court-designated Examining Doctors, and

for the defense to prepare adequately for the upcoming competency hearing. The defense

moves to compel the government to make the requested disclosures.




                                             2
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 5 of 24




                                     ARGUMENT

I.     The Government Must Disclose Its’ Communications With The Examining
       Doctors

       The defense requests that the Court order the government to produce records of

communications between the government and the Examining Doctors concerning this case.

These communications are discoverable on multiple grounds under the U.S. Constitution,

statutory authority, the Federal Rules of Criminal Procedure, and the Court’s inherent

authority.

       A.    Disclosure is Necessary to Evaluate the Prosecutors’ Relationship with
             the Examining Doctors

       The Examining Doctors, having been designated by the Court pursuant to 18 U.S.C.

§§ 4241(b), 4247(b), were to act as neutral agents of the Court to ascertain Mr. Brockman’s

competence to assist in his own defense. See, e.g., United States v. Fratus, 530 F.2d 644,

649 (5th Cir. 1976) (describing the psychiatrist appointed by the court to perform

competency examinations pursuant to 18 U.S.C. § 4244 as “functioning as an objective,

non-partisan expert”); United States v. Reyes, No. 3:18-CR-0260, 2019 WL 1746051, at

*3 (N.D. Tex. Apr. 17, 2019) (stating competency experts appointed pursuant to 18 U.S.C.

§ 4241(b) “are expected to be neutral and detached”); United States v. Sampson, 12 F.

Supp. 3d 214, 217 (D. Mass. 2014) (stating the court-appointed examiner pursuant to 18

U.S.C. § 4247(c) must “remain, as required, ‘neural and detached’” (quoting United States

v. Theriault, 440 F.2d 713, 715 (5th Cir. 1971))); United States v. Bass, 477 F.2d 723, 725

(9th Cir. 1973) (same); United States v. Trexler, No. 1:12CR45, 2012 WL 3265010, at *2

(M.D.N.C. Aug. 9, 2012) (same).


                                            3
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 6 of 24




       The role of the Examining Doctors as agents of the Court, rather than as experts for

the prosecution, is fundamental to both the statutory scheme authorized by Congress to

address competency issues and to Mr. Brockman’s constitutional rights. U.S. Const.

amend. V; 18 U.S.C. § 4247(b) (“Each examiner shall be designated by the court . . . .”);

United States v. Pogany, 465 F.2d 72, 78 (3d Cir. 1972) (“Fairness requires that the

examining psychiatrist . . . be an officer of the Court and responsible neither to the defense

nor the prosecution.”); In re Harmon, 425 F.2d 916, 918 (1st Cir. 1970) (“[W]hen the court

appoints a psychiatrist[,] . . . even if he may have hitherto acted in a personal relationship,

[he] should now consider himself an officer of the court, not responsible to prosecution or

defense.”); United States v. Green, 544 F.2d 138, 145 (3d Cir. 1976) (“[T]he inherent

power of a trial judge to appoint an expert of his own choosing is clear[,] . . . the impartial

expert is the court’s witness, rather than a prosecution or defense witness.”); United States

v. Green, No. 2:12CR00003, 2015 WL 1268035, at *2 (W.D. Va. Mar. 19, 2015) (same);

see also United States v. Sampson, 12 F. Supp. 3d at 217 (“[I]n order to protect and promote

the Examiner’s neutrality, all future communication with the Examiner will be conducted

by the court. The parties are, therefore, being ordered not to communicate with the

Examiner without the prior authorization of the court.”).

       The prosecution has no right, or legal mechanism, to compel a criminal defendant

to sit for days of medical testing and free-flowing conversation with the prosecution’s own

partisan experts regarding highly personal details of a defendant’s life, medical history,

interactions with his criminal defense attorneys, and the defendant’s strategy for the




                                              4
Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 7 of 24
Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 8 of 24
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 9 of 24




disclose its’ communications with the Examining Doctors on the basis that these

communications are internal DOJ communications protected from disclosure by the

deliberative process privilege and the attorney-work product doctrine. Loonam Decl. ¶ 5,

Ex. B; see discussion infra section I.D.

       This is all improper. By acting as partisans for the prosecution, the Examining

Doctors conducted an examination of Mr. Brockman which violated the Court’s Orders

(Dkt. Nos. 53, 59), applicable statutes (18 U.S.C.§§ 4241, 4247(b)) and Mr. Brockman’s

rights under the Fifth Amendment.

       The Court has the inherent authority to order the disclosure of all communications

with the court-designated Examining Doctors to determine if their examination complied

with the law or must be disqualified.

       B.     Brady and Giglio Mandate Disclosure

       Independent of the propriety of the Examining Doctors’ examinations, the

government’s communications with the Examining Doctors are discoverable on the

separate basis that these communications may constitute Brady material to the extent the

Examining Doctors’ communications support, in any way, a finding that Mr. Brockman is

not competent to proceed to trial. Brady v. Maryland, 373 U.S. 83, 87–88 (1963); Floyd

v. Vannoy, 894 F.3d 143, 161–67 (5th Cir. 2018); United States v. Sipe, 388 F.3d 471, 477–

78 (5th Cir. 2004); Lindsey v. King, 769 F.2d 1034, 1040–43 (5th Cir. 1985). This would

include, for example, (a) any statement that a dementia diagnosis, or symptoms associated

with a dementia diagnosis, could render a defendant incompetent to proceed to trial; (b)

any statement that Baylor University Medical Center, or its associated medical


                                            7
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 10 of 24




professionals, are credible and qualified to render a dementia diagnosis; or (c) any

statement that any of Mr. Brockman’s medical test results are consistent with any mental

disorder, including dementia or major neurocognitive disorder. Such Brady material

should be disclosed to the defense “reasonably promptly after it is discovered.”9

       Disclosure is also required pursuant to Giglio because each of these communications

will reveal the relationship between these court-designated witnesses and the government,

which is a fundamental subject for cross-examination. Giglio v. United States, 405 U.S.

150, 154–55 (1972); United States v. Cessa, 861 F.3d 121, 128, 131–32 (5th Cir. 2017);

United States v. Dvorin, 817 F.3d 438, 450–p51 (5th Cir. 2016). Such disclosure is

especially apt in this unusual circumstance, where, as already discussed, each of the

Examining Doctors—although recruited and proposed by the government—has been

designated by the Court and serves as “an officer of the Court and responsible neither to

the defense nor the prosecution.” United States . v. Pogany, 465 F.2d 72, 78 (3d Cir. 1972).

This category is broader than, but would include, such obvious examples as (a)

communications regarding the doctors’ selection and compensation, (b) statements

inconsistent with the doctors’ reports or ultimate testimony at the hearing, (c) statements

that suggest the doctors prejudged the issue of Mr. Brockman’s competency prior to

conducting their examinations, and (d) communications that suggest the government

attempted to influence the doctors’ conduct of the examinations or opinions. See Paradis

v. Arave, 240 F.3d 1169, 1180–81 (9th Cir. 2001) (prosecutor’s notes of a conversation



       9
           U.S. Dep’t of Just., Just. Manual § 9-5.001(D)(1).



                                                          8
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 11 of 24




with the medical examiner, who later testified as an expert witness for the government,

should have been disclosed to the defense as the notes contained exculpatory and

impeachment information).

       C.     The Federal Rules of Criminal Procedure and the Department of Justice
              Policy Also Require Disclosure

       The Federal Rules of Criminal Procedure require disclosure of the government’s

communications with expert witnesses it intends to call at the hearing. Pursuant to Rule

16, the government is required to “describe the [expert] witness’s opinions, the bases and

reasons for those opinions, and the witness's qualifications.” Fed. R. Crim. P. 16(a)(1)(G).

       The government’s communications with the expert witnesses on the subject matter

of their examinations and anticipated testimonies should be disclosed as part of the “bases

and reasons” for the experts’ opinions. See id. Requiring such disclosure is consistent with

“[t]he purpose behind the disclosure of expert reports [which] is to insure effective cross-

examination, prevent surprise and avoid delay.” United States v. Michel-Diaz, 205 F. Supp.

2d 1155, 1156–57 (D. Mont. 2002) (requiring government to produce “any data or

information considered by the expert in forming the opinions” and rejecting the

government’s argument that such disclosure was not required by Rule 16) (emphasis

added); see also United States v. Ellender, 947 F.2d 748, 756 (5th Cir. 1991) (recognizing

that trial courts have “great latitude in the management of the discovery process”).

       Notably, the Department of Justice’s own policies contemplate that communications

between the government and expert witnesses are discoverable. The Justice Manual states:

       [T]he prosecutor should provide the defense with a copy of, or access to, the
       laboratory or forensic expert’s “case file,” either in electronic or hard-copy


                                             9
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 12 of 24




         form. . . . Laboratory case files may include written communications,
         including electronic communication such as emails, between forensic experts
         or between forensic experts and prosecutors. Prosecutors should review this
         information themselves to determine which communications, if any, are
         protected and which in formation should be disclosed under Brady/Giglio,
         Jencks, or Rule 16.

U.S. Dep’t of Just., Just. Manual § 9-5.003 (emphasis added).

         Moreover, under the Jencks Act and Rule 26.2, the government must produce the

pretrial statements of a witness called by the government which relate to the testimony of

that witness. 10 18 U.S.C. § 3500; Fed. R. Crim. P. 26.2. 11 DOJ’s internal policies

incorporate this blackletter law, stating “a written statement (report, email, memo) by a

testifying forensic witness may be subject to disclosure under the Jencks Act if it relates to

the subject matter of his or her testimony.” U.S. Dep’t of Just., Just. Manual § 9-5.003. In

the case of these expert witnesses, “the subject matter of his or her testimony” is the only

topic for communication between the prosecutors and these witnesses, who are retained

exclusively for that purpose, and all such communications must be disclosed. Id.




         10
             While disclosure under the Jencks Act is not required until the witness has finished testifying on direct
examination, the government typically agrees to the pre-hearing disclosure of such statements to avoid unnecessary
delay during the hearing. United States v. McKenzie, 768 F.2d 602, 609 (5th Cir. 1985) (“This court has recognized
such early Jencks disclosure as a salutary practice that should be encouraged to avoid the interruptions and delay at
trial that are inevitable if the defense does not receive the material until the conclusion of the direct testimony.”). We
would hope the government follows this sensible practice here to avoid the risk of unnecessarily delaying and
prolonging the upcoming hearing.
         11
           To the extent the government argues that the competency hearing is outside the literal purview of the Jencks
Act and Fed. R. Crim. P. 26.2, we would ask the Court to order equivalent disclosures pursuant to its inherent authority.
“[I]t is well-settled that district courts have inherent power to make and enforce reasonable rules of procedure,
including disclosure rules.” United States v. Catalan-Roman, 376 F. Supp. 2d 108, 114–15 (D.P.R. 2005); see Fed.
R. Crim. P. 57(b).



                                                           10
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 13 of 24




         D.       The Government’s Objections to Disclosure Are Misplaced

         Initially, the government flatly refused to produce any communications with the

Examining Doctors absent a court order, arguing that such communications were protected

by the deliberative process privilege and the work-product doctrine. Loonam Decl. ¶ 4.

Defense counsel urged the government to reconsider its position. Loonam Decl. ¶ 4. In its

follow-up written response on March 25, 2021, the government acknowledged its Brady,

Giglio, and Jencks Act obligations, but maintained that “[t]he prosecution team’s

communications with its expert witnesses constitute both attorney work product and

internal government attorney deliberations . . . [that] are not generally discoverable

pursuant to Fed. R. Crim. P. 16(a)(2).” Loonam Decl. ¶ 5, Ex. B (emphasis added). The

government’s analysis is deeply flawed.

         The government’s position reinforces its improper assumption that it may co-opt

court-appointed experts to become members of the prosecution team. Loonam Decl. ¶ 5,

Ex. B. While as a practical matter the Examining Doctors were chosen by the government,

they were not supposed to come to this proceeding as partisans to support the government’s

position.12 The Examining Doctors have been designated by the Court pursuant to 18

U.S.C. §§ 4241(b) and 4247(b). (Dkt. No. 59); 18 U.S.C. § 4247(b) (“[e]ach examiner

shall be designated by the court”). “Fairness requires that the examining psychiatrist . . .

be an officer of the Court and responsible neither to the defense nor the prosecution.”

United States v. Pogany, 465 F.2d 72, 78 (3d Cir. 1972); see also In re Harmon, 425 F.2d


         12
            The government is expected to call the Examining Doctors as expert witnesses at the hearing and therefore
the doctors have been referred to as the government’s expert witnesses.



                                                         11
     Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 14 of 24




916, 918 (1st Cir. 1970) (“[W]hen the court appoints a psychiatrist . . . even if he may have

hitherto acted in a personal relationship, [he] should now consider himself an officer of the

court, not responsible to prosecution or defense.”); United States v. Fratus, 530 F.2d 644

(5th Cir. 1976) (describing the “purposes served by the appointment of a psychiatrist . . .

for the purpose of ascertaining a defendant’s competency to stand trial” is “functioning as

an objective, non-partisan expert”).13 As such, the government’s communications with the

Examining Doctors are third-party communications and do not fall within the protections

offered by the deliberative process privilege or the work-product doctrine.

                  1.       The Deliberative Process Privilege Does Not Apply to
                           Communications with the Examining Doctors

         The government’s reliance on the deliberative process privilege would be misplaced

even if the designated doctors were government experts.                             The Supreme Court has

recognized that the deliberative process privilege protects from discovery the “‘decision

making processes of government agencies’ . . . focus[ing] on documents ‘reflecting

advisory opinions, recommendations and deliberations comprising part of a process by

which governmental decisions and policies are formulated.’” N.L.R.B. v. Sears, Roebuck

& Co., 421 U.S. 132, 150 (1975) (citations omitted). To qualify for this privilege, a

document must be both “predecisional” and “deliberative.” The Supreme Court recently

stated “[d]ocuments are ‘predecisional’ if they were generated before the agency's final

decision on the matter, and they are ‘deliberative’ if they were prepared to help the agency


         13
            Indeed, the government is aware of this point and, we understand, did not enter into a written contract to
retain these expert witnesses, but rather, submits invoices under DOJ procedures to pay for court-ordered expenses.
Loonam Decl. ¶¶ 4–5, Ex. B.



                                                         12
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 15 of 24




formulate its position.” United States Fish and Wildlife Serv. v. Sierra Club, Inc., 141 S.

Ct. 777 (2021). The government has no basis to claim protection for communications with

its own testifying experts, let alone to withhold such communications with neutral experts

appointed by the Court.

       In this case, the government’s communications with the Examining Doctors are

unrelated to agency decision-making or policy-making processes. The government’s

emails and conversations with the Examining Doctors pertaining to Mr. Brockman’s

competency lack any resemblance to the types of documents intended to be safeguarded

from disclosure under the deliberative process privilege. These communications are not

intra- or inter-agency agency deliberations, advice, or opinions. There is no agency policy

or decision at issue and the communications related to the facts and evidence of Mr.

Brockman’s competency examination are discoverable.

       Courts have rejected similar spurious invocations of the deliberative process

privilege. For instance, in United States v. Hamilton, the court ordered the government to

produce a detective’s emails related to his testimony, stating that:

       [T]he United States’ contention that the deliberative process privilege
       protects against disclosure of [the detective’s] emails during the investigation
       lacks merit. The deliberative process privilege is asserted in cases where
       litigants sought to discover confidential intra- or inter-agency
       recommendations, opinions, or ideas and analyses that governmental
       employees generated as part of the process of developing public policy.

United States v. Hamilton, No. CR11-415, 2012 WL 5834893, at *4 (W.D. Wash. Oct. 4,

2012); see also United States v. W.R. Grace, 455 F. Supp. 2d 1140 (D. Mont. 2006)




                                             13
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 16 of 24




(requiring the government to produce documents from several federal agencies and

rejecting the government’s assertion of the deliberative process privilege).

               2.     The Communications with Examining Doctors Are Not Protected
                      Work-Product

         The government’s reliance on Fed. R. Crim. P. 16(a)(2) is similarly misplaced.

Loonam Decl. ¶ 5, Ex. B. That Rule applies only to “internal government documents,”

Fed. R. Crim. P. 16(a)(2), not to communications between the government and the court-

designated Examining Doctors. In addition, the Rule by its own terms does not apply to

the government’s expert witness discovery obligations under Rule 16(a)(1)(G).

         In any event, the Court has inherent authority to order discovery beyond that

discovery provided under the Federal Rules of Criminal Procedure. See e.g., United States

v. George, 786 F. Supp. 11, 15 (D.D.C. 1991) (“Because an item does not fall within Rule

16 does not mean, however, that they cannot be made available to defense counsel. A

district court judge may be permitted to order discovery beyond that specified by Rule

16.”).

         The requested disclosure is not burdensome; the government could easily identify

and isolate communications with the Examining Doctors that concern the subject-matter

of this case. The Examining Doctors can do the same. On the other hand, disclosure of

these communications is absolutely critical to the defense’s ability to effectively cross-

examine the doctors, to test fully the bases of their opinions, and to expose any bias, for

the Court’s consideration in reaching its decision.




                                             14
      Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 17 of 24




        For all of these reasons, the Court should order the government and the Examining

Doctors to promptly disclose any records of communications between the government and

the Examining Doctors, in whatever form, concerning this case.

II.     The Government Should Produce the Examining Doctors’ Underlying Raw
        Notes and Data

        Mr. Brockman requests that the Court order the government to produce the

Examining Doctors’ notes and data from their competency testing and evaluations.

        Initially, defense counsel requested “[a]ll medical reports, test results, interview

memoranda and other evidence” prepared by the Examining Doctors regarding Mr.

Brockman’s competency. Loonam Decl. ¶ 3, Ex. A. In a written response on March 25,

2021, the government agreed to defense counsel’s request. Loonam Decl. ¶ 5, Ex. B. In a

follow-up meet-and-confer on April 16, 2021, the government confirmed defense counsel’s

expectations that the underlying data would be provided with the Examining Doctors’

reports. Loonam Decl. ¶ 6. However, in the government’s production on June 21, 2021,

the government provided defense counsel with some, but not all, of the Examining Doctors’

underlying data, test results, and notes. Loonam Decl. ¶ 7, Ex. C. While the government

has made subsequent rolling productions, it still has not provided the defense with all of

the Examining Doctors’ data and notes. For example, the government has failed to produce

(a) the raw testing data and notes from Dr. Darby’s testing and examination of Mr.

Brockman, (b) notes of Dr. Darby’s collateral interview of Dorothy Brockman, (c) notes

of Drs. Dietz and Denney’s examination of Mr. Brockman, and (d) notes of Dr. Denney’s

collateral interviews of Peter Romatowski and Kathryn Keneally.



                                             15
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 18 of 24




      Without the full context of the Examining Doctors’ reports, defense counsel is

unable to properly evaluate the accuracy of the Examining Doctors’ final results and

conclusions. Without the Examining Doctors’ data and notes, defense counsel cannot

assess the full extent to which the evaluators were biased in interpreting the collateral

information gathered, the medical diagnostic tests performed, and Mr. Brockman’s

functional impairment. Numerous courts have authorized the disclosure of such raw notes

and data. For instance, in United States v. Roof, the court granted the defendant’s motion

for the “discovery of raw data, test booklets and answers, interpretive reports, interview

notes, and any recordings related to examinations” by two court-appointed experts so that

the defendant “may prove his assertions” of deficiencies in the reports at the competency

hearing. No. 2:15-cr-00472 (D.S.C. July 22, 2015) (Dkt. No. 633); see also United States

v. Deruiter, No. 2:14-cr-46, 2017 WL 9360879, at *4 (M.D. Fla. Mar. 3, 2017) (granting

the government’s motion for raw testing data and reports from the defendant’s competency

evaluation); United States v. Madison, No. 6:17-cr-15, 2018 WL 3151676, at *5 n.4, *9

(M.D. Fla. Jan. 22, 2018) (the competency evaluator reviewed the raw data and reports of

other evaluators); United States v. Calek, 48 F. Supp. 2d 919, 921 n.1 (D. Neb. 1999) (the

defendant’s competency examiner reviewed the “raw psychological test data he had

received from the FMC”); United States v. Kokoski, 865 F. Supp. 325, 328, 338 (S.D.W.

Va. 1994) (the court granted the government’s motion to review the raw data accumulated

by two prior competency evaluations).




                                           16
       Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 19 of 24




         The Court should order the government to produce all of the Examining Doctors’

raw notes as this information is required for defense counsel to adequately analyze the

Examining Doctors’ reports and to prepare for the competency hearing.

III.     The Government Should Produce Discovery Within Its Possession, Custody, or
         Control.

         The defense asked the government to produce certain discovery materials to the

extent the materials were within the government’s possession, custody, or control. Loonam

Decl. ¶ 3, Ex. A. The defense did not ask the government to obtain these materials for

disclosure, but simply to disclose the materials the government possesses. The requested

materials included:

         (a) Court rulings or opinions that contain adverse conclusions concerning the

qualifications, credibility, or any other issue with regard to the Examining Doctors;

         (b) Articles published by the Examining Doctors; and

         (c) Transcripts of prior testimony by the Examining Doctors.

Loonam Decl. ¶ 3, Ex. A.

         In reply, the government asserted that it “is not in possession of any articles written

by the government’s experts, transcripts of the government’s experts’ testimony, or court

rulings/opinions containing adverse conclusions regarding government experts.” Loonam

Decl. ¶ 5, Ex. B. The government went on, however, to provide the following contradictory

representation:

         To the extent the government obtains any such material from non-public
         sources, they will be produced in the normal course of discovery. The
         government does not agree to produce materials that are publicly available
         or otherwise not in the government’s exclusive control.


                                               17
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 20 of 24




Loonam Decl. ¶ 5, Ex. B (emphasis added). Given the government’s posturing that it does

not presently possess any of the materials, but may obtain them, none of the materials are

within the government’s “exclusive control.” The government’s double-speak is merely a

rejection of the defense’s request to produce discoverable material when it comes into the

government’s possession.

       The government provided a curriculum vitae for Dr. Dietz that is 104 pages long. It

lists “Selected Notable Cases” he worked on going back to 1981. (Dkt. No. 44, Ex. A) (the

“Dietz CV”). The Dietz CV contains a separate list of prior expert testimony from 1990 to

the Present that is 14 pages long. Id. The list includes case names but no docket numbers

or courts where the testimony took place or may be located. Id. The list is also apparently

incomplete insofar as it does not detail Dr. Dietz’s testimony prior to 1990. The curriculum

vitae for Dr. Denney contains no list of prior testimony even though Dr. Denney has

previously testified. (Dkt. No. 44, Ex. B) (the “Denny CV”). The Denney CV includes

more than one hundred publications, in one form or another, going back to 1974, some of

which were published in obscure medical journals. Id. These materials may at best be

available in some court reporter’s files or library microfiche; yet the government would

have defense counsel identify, locate, and obtain this material in lieu of discovery by

contending that none of these materials are within the government’s “exclusive control.”

According to the government’s expressed understanding of its disclosure obligations, the

requested materials need not be disclosed to the defense, even if the materials contradict

the Examining Doctors’ expected testimony and are sitting on the prosecutor’s desk.



                                            18
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 21 of 24




Defense counsel disagrees. The goose chase suggested by the government is no substitute

for Rule 16, Giglio, and Rule 26.2 disclosures.

       In many cases, the government has agreed to turn over such documents in its

possession without the need for judicial intervention. See, e.g., United States v. Crinel,

No. 15-61, 2016 WL 1059003, at *2–3 (E.D. La. Mar. 16, 2016) (the government agreed

to “provide defendants with information about prior cases in which [the expert witness]

testified and transcripts of [the expert witness’s] testimony, to the extent the government

already possesses such materials”).

       Courts have also ordered the government to turn over materials regarding the

expert’s prior court experience. For example, in United States v. Jennen, the defendant

sought an order requiring the government to provide “[p]rior testimony of government’s

expert witnesses in any case relating to the subject matter upon which the witness is

expected to testify in the case” and “transcripts, notes, and other statements adopted by the

expert witness that relates to his or her expertise, studies, publications, or opinions

regarding the evaluation of alleged violations in this case.” United States v. Jennen, No.

CR-05-00162, 2005 WL 5889854, at ¶ 8 (E.D. Wash. Oct. 7, 2005) (defendant’s motion

for discovery). The court granted the defendant’s motion for discovery to the extent

disclosure was required under Rule 16, Brady, Giglio, and the Jencks Act. United States

v. Jennen, No. CR-05-00162, at ¶¶ 9, 15 (E.D. Wash. Oct. 27, 2005) (Dkt. No. 121); see

also United States v. Edwards, No. 20-cr-282, 2021 U.S. Dist. LEXIS 30283, at ¶ 4 (D.

Minn. Feb. 18, 2021) (the court ordered the government to produce expert witness’s prior




                                             19
       Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 22 of 24




testimony “to the extent that the information falls within the ambit of Brady/Giglio or their

progeny”).

         While the government asserts that it “is not in possession of any articles written by

the government’s experts, transcripts of the government’s experts’ testimony, or court

rulings/opinions containing adverse conclusions regarding government experts,” Loonam

Decl. ¶ 5, Ex. B, the defense respectfully requests that the government turn over any such

materials that come into the government’s possession, custody, or control in preparation

for the competency hearing. This modest request imposes little burden on the government,

as the defense is not asking the government to search for or acquire these materials.

                                       CONCLUSION

         Mr. Brockman requests that the Court enter the proposed order requiring the

government and the Examining Doctors to make the requested disclosures as required by

law.



Dated: July 6th, 2021                          /s/Jason S. Varnado
                                               Jason S. Varnado
                                               Texas Bar No. 24034722
                                               SDTX Ad. ID No. 32166
                                               Email: jvarnado@jonesday.com
                                               David S. Smith
                                               Texas Bar No. 24117073
                                               SDTX Ad. ID No. 3398393
                                               Email: dssmith@jonesday.com
                                               JONES DAY
                                               717 Texas, Suite 3300
                                               Houston, TX 77002
                                               Telephone: 832-239-3939
                                               Facsimile: 832-239-3600



                                              20
Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 23 of 24




                                  Kathryn Keneally (Admitted Pro Hac Vice)
                                  New York Bar No. 1866250
                                  Email: kkeneally@jonesday.com
                                  James P. Loonam (Admitted Pro Hac Vice)
                                  New York Bar No. 4035275
                                  Email: jloonam@jonesday.com
                                  Georgina N. Druce (Admitted Pro Hac Vice)
                                  New York Bar No. 5267208
                                  Email:gdruce@jonesday.com
                                  Colleen E. O’Connor (Admitted Pro Hac Vice)
                                  New York Bar No. 5764725
                                  Email: colleenoconnor@jonesday.com
                                  JONES DAY
                                  250 Vesey Street
                                  New York, NY 10281-1047
                                  Telephone: 212-326-3939
                                  Facsimile: 212-755-7306

                                  Conor G. Maloney (Admitted Pro Hac Vice)
                                  District of Columbia Bar No. 1632584
                                  Email: cmaloney@jonesday.com
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001-2113
                                  Telephone: 202-879-3450
                                  Facsimile: 202-626-1700

                                  Attorneys for Defendant
                                  Robert T. Brockman




                                  21
    Case 4:21-cr-00009 Document 81 Filed on 07/06/21 in TXSD Page 24 of 24




                         CERTIFICATE OF CONFERENCE

       I certify that defense counsel conferred by letters, phone calls, and emails with

counsel for the United States on March 16, 2021, March 25, 2021, and June 22–23, 2021,

among others, regarding the relief sought in this Motion to Compel Discovery in Advance

of the Competency Hearing and the United States indicated it is opposed to the relief sought

in this Motion.



                                              /s/ Jason S. Varnado
                                              Jason S. Varnado


                             CERTIFICATE OF SERVICE

       I certify that on this 6th day of July, 2021, I electronically served this document on

all counsel of record.



                                              /s/ Jason S. Varnado
                                              Jason S. Varnado




                                             22
